[J-72A-2014] [MO: Saylor, C.J.]
                     IN THE SUPREME COURT OF PENNSYLVANIA
                                 EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :                  No. 7 EAP 2014
                              :
               Appellant      :                  Appeal from the judgment of Superior
                              :                  Court entered 10/08/2013 at No. 1045 EDA
                              :                  2011, vacating the judgment of sentence
           v.                 :                  entered on 11/30/10, of the Court of
                              :                  Common Pleas, Criminal Division,
                              :                  Philadelphia County at Nos.
JOSE A. CARRASQUILLO,         :                  CP-51-CR-0009652-2009 and
                              :                  CP-51-CR-0009653-2009, Dated
               Appellee       :                  November 30, 2010, and Remanding
                              :
                                                 78 A.3d 1120 (Pa. Super. 2013)

                                                 ARGUED: September 10, 2014



                                   CONCURRING OPINION


MR. JUSTICE STEVENS

       I join the majority in its entirety.

       I write separately to emphasize my disapproval with the Superior Court’s

bright-line rule that prohibited, as a matter of law, trial courts from assessing the credibility

of an “assertion of innocence” made in the context of a presentence motion to withdraw a

guilty plea.   This per se approach, which was based upon the utterance of “magic

words,” undermined the trial court’s role as a finder of fact and removed necessary

discretion from the court.       I agree with the majority that such an approach was

unsatisfactory. Trial courts must be permitted to evaluate the credibility of an accused’s
assertion of innocence, including the evidence of guilt, of delay, and of ulterior or illicit

motive in ruling upon an accused’s presentence motion to withdraw a guilty plea.

       Moreover, since the majority is reversing the Superior Court as it relates to the first

issue, I agree with the majority that it is not necessary, for disposition of this particular

case, to reach the Commonwealth’s second issue, which concerns prejudice to the

Commonwealth. However, in order to provide guidance to the courts below, it is clear

the Commonwealth demonstrated it would have been substantially prejudiced by the

withdrawal of Appellee’s guilty plea.

       I specifically disagree with the Superior Court that the evidence of the

psychological and emotional harm to the young victim, N.O., was insufficient as a matter

of law to demonstrate substantial prejudice to the Commonwealth or that it was largely

irrelevant to the inquiry of prejudice.      The Superior Court’s bright-line rule, which

attributed no value to the interests of the victims of crime, is inapposite to public policy in

this area of the law and to the value of the criminal justice system generally. Rather, as

the trial court properly concluded, evidence of the harmful effect of Appellee’s withdrawal

of his plea upon N.O.’s psychological and emotional well-being was relevant to the trial

court’s inquiry since it had the tendency to make the Commonwealth’s claim of prejudice

more or less probable than it would be without that evidence.

       As to whether the Commonwealth adduced substantial evidence of the

psychological harm to N.O., I agree with the trial court that it did so in this case. The

Commonwealth relied upon videotaped testimony of N.O., which was corroborated by

testimony from N.O.’s family and a school principal, to argue the child victim’s

psychological and emotional well-being would be compromised if the trial court granted




                            [J-72A-2014] [MO: Saylor, C.J.] - 2
Appellee’s motion to withdraw his guilty plea. Based on the evidence presented, the trial

court concluded N.O. was emotionally vulnerable and opined harm would be caused by

denying N.O. closure and threatening to force N.O. to relive the brutal rape she endured

by testifying at trial. I find no error in the trial court’s conclusion of substantial prejudice in

this regard.

       Mr. Justice Baer joins this concurring opinion.




                              [J-72A-2014] [MO: Saylor, C.J.] - 3